An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                   NO. COA13-549

                      NORTH CAROLINA COURT OF APPEALS

                             Filed: 4 February 2014


STATE OF NORTH CAROLINA

      v.                                    Gaston County
                                            Nos. 10 CRS 57185-86
                                                 11 CRS 12488-517
DOUGLAS DALTON RAYFIELD, II



      Appeal by Defendant from order entered 8 September 2011 by

Judge Jesse B. Caldwell, III, and order entered 13 February 2012

and   judgments    entered    13   February    2012   by   Judge   H.   William

Constangy in Gaston County Superior Court. Heard in the Court of

Appeals 21 November 2013.


      Attorney General Roy Cooper, by Assistant Attorney General
      Sherri Horner Lawrence, for the State.

      Mark Montgomery for Defendant.


      STEPHENS, Judge.


      This appeal arises from the same events as those upon which

a previous appeal by Defendant Douglas Dalton Rayfield, II was
                                    -2-
based,   and    its   resolution   is   controlled    by    this    Court’s    7

January 2014 opinion finding no error in that matter.                 In June

2010 and October 2011, Defendant was indicted on numerous counts

of sexual offenses against a minor and sexual exploitation of a

minor, as well as one count of possession of a firearm by a

felon.   Evidence relevant to those charges had been discovered,

in   part,     following   the   execution   of   a   search       warrant    at

Defendant’s home in May 2010.             The charges against Defendant

were tried in two sets.

     In May 2011, in the first set of charges, Defendant moved

to suppress the evidence discovered during the search of his

home, contending that the warrant should not have been issued.

That motion was denied on 8 September 2011.                Following a trial

on the first set of charges in Gaston County Superior Court, in

January 2012, a jury found Defendant guilty of multiple counts

of sexual acts against a minor.         Defendant gave notice of appeal

in open court.

     In the second set of charges, Defendant filed a second

motion to suppress, raising the same issues as presented in his

May 2011 motion.       By order entered 13 February 2012, the trial

court denied that motion, noting that Defendant was barred from

re-litigating the issues decided in the 8 September 2011 order
                                     -3-
denying the first motion to suppress.             In February 2012, the

second   set    of    charges   against   Defendant   came   on   for   trial.

Defendant thereupon entered an Alford plea to thirty-one counts

of sexual exploitation of a minor and one count of possession of

a firearm by a felon, reserving his right to appeal from the

February 2012 denial of his second motion to suppress.

    In the appeal from his January 2012 convictions, Defendant

argued, inter alia, that the trial court erred in denying his

first motion to suppress.         In an opinion filed 7 January 2014, a

panel of this Court rejected Defendant’s arguments, concluding

that the search warrant was properly issued and that the trial

court did      not err in denying Defendant’s motion to suppress

evidence seized as a result of the warrant’s execution.                   See

State v. Rayfield, __ N.C. App. __, __ S.E.2d __ (2014).

    In this appeal from the judgments entered upon his Alford

plea to the second set of charges, Defendant presents a single

issue:   that the trial court erred in denying his first motion

to suppress.         A previous panel of this Court having considered

and rejected Defendant’s arguments on this issue, that matter is

res judicata in this appeal.          See King v. Grindstaff, 284 N.C.
348, 359, 200 S.E.2d 799, 807 (1973) (“When an issue has been

directly tried and decided, it cannot be contested again between
                               -4-
the same parties or their privies in the same or any other

court.”) (citation omitted).

    NO ERROR.

    Judges GEER and ERVIN concur.

    Report per Rule 30(e).